03/31/2021



                                                                                Case Number: OP 21-0125



           IN THE SUPREME COURT OF THE STATE OF MONTANA
                            No. OP 21-0125

BOB BROWN, DOROTHY BRADLEY, VERNON FINLEY, MAE NAN
ELLINGSON, and the LEAGUE OF WOMEN VOTERS OF MONTANA,

             Petitioners,

      v.

GREG GIANFORTE, Governor of Montana,

             Respondent.


   ORDER GRANTING UNOPPOSED MOTION OF MONTANA TRIAL
     LAWYERS ASSOCIATION AND MONTANA DEFENSE TRIAL
   LAWYERS FOR LEAVE TO JOINTLY APPEAR AS AMICI CURIAE


      Upon motion of the Montana Trial Lawyers Association (“MTLA”) and

Montana Defense Trial Lawyers (“MDTL”) for leave to participate as amici curiae

in the above-captioned matter, and good cause appearing therefore,

      IT IS HEREBY ORDERED that MTLA and MDTL’s motion is

GRANTED. MTLA and MDTL shall file their joint amicus brief on or before the

same date that the Respondent’s Summary Response is due.




                                                                      Electronically signed by:
                                                                              Jim Rice
                                                                 Justice, Montana Supreme Court
                                                                          March 31 2021